         Case 8:20-cv-01212-PJM Document 33 Filed 05/29/20 Page 1 of 13



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND



SHARON       BAUER,      et aI.,                      *
                                                      *
        Plaintiffs,                                   *
v.                                                    *                 Crim. No. pJM 20-1212
                                                      *
MARC ELRICH,           et aI.,                        *
                                                      *
        Defendants.                                   *

                                       MEMORANDUM               OPINION

        Sharon Bauer and Richard Jurgena are Montgomery County, Maryland taxpayers who seek

to bar County Executive Marc EIrich and County Department of Health and Human Services

(DHHS) Director Raymond Crowel, in their official capacities, from implementing the County's

Emergency Assistance Relief Payment Program (EARP), which they argue provides financial

assistance to "unlawfully present aliens," in violation of 8 U.S.C. ~ 1621.

        The matter is before the Court on Plaintiffs' Motion for Temporary Restraining Order. ECF

No. 12.1 At the Court's request, Defendants filed a brief Response in Opposition. ECF No. 17. On

May 15,2020, the Court heard Oral Argument from counsel via video conference. See ECF No.

19.

        For the following reasons, Plaintiffs'             Motion for Temporary           Restraining     Order is

DENIED,      on the condition that Montgomery County preserve at least twenty-five percent (25%)

of as yet undistributed EARP funds, pending further order of the Court.2




1 This Motion and the suit as a whole were originally filed in the Circuit Court of Montgomery County. See ECF No.
1. Defendants were served on May 13,2020 and promptly removed the case to this Court the same day. Id.
2 On May 15,2020, the Court ordered an expedited briefing schedule to facilitate the prompt resolution of this matter
on the merits. ECF No. 20.
          Case 8:20-cv-01212-PJM Document 33 Filed 05/29/20 Page 2 of 13



                                                           I.

         On April 27, 2020, Montgomery County announced the creation of the EARP to provide

one-time emergency assistance checks to county residents not eligible for federal COVID-19

stimulus funds or state benefits and whose income is less than 50% the federal poverty level.3 As

the County Council for Montgomery County described it, COVID-19:

         has resulted in the     immediate loss of income for many households as businesses
         have been required      to close and people have been told to stay home. This creates a
         financial crisis for    many County residents, and it may not be addressed through
         financial assistance     provided by the federal or State government.

ECF No. 17-1 (Resolution 19-439). The program appears to have been initially funded with

approximately $5 million. Id.4 However, on April 30, 2020, to "address the expected demand on

those resources," the Council appropriated an additional $5 million. !d. In total, then, the County

has appropriated $10 million for the EARP. See ECF No. 22.5

         The mechanics of the program are as follows:

         It distributes direct payments of $500 to a single adult, $1,000 to a family with a child, and

an additional $150 to a family for each .additional child, up to $1,450 total.6 To qualify, an

individual or family must (1) not be eligible to file Federal or State taxes, (2) not have filed nor be

eligible to receive unemployment, (3) have an annual income below 50% of the federal poverty

level, and (4) be a Montgomery County resident. !d.


3 See Montgomery County, Press Release, "Montgomery County to Provide One-Time Emergency Assistance Relief
Payment      Checks     to   Low-Income         Residents   Not      Receiving    Federal    Benefits,"   available     at
https://www2.montgomerycountymd.gov/mcgportalapps/Press            Detail.aspx?Item ID=25235        (Apr.   27,     2020)
(hereinafter "Apr. 27, 2020 Press Release").
4 Although not confirmed by the parties at Oral Argument, the County Council appears to have appropriated these
funds pursuant to Resolution 19-411.
5 At Oral Argument, both parties understood that the County had appropriated $5 million for the EARP. See Transcript
of Oral Argument at 4,34,39 (May 15, 2020); see also ECF No. 12-1, p.l; ECF No. 17, p. 5. However, immediately
following the hearing, Plaintiffs filed a notice with the Court stating that the County had appropriated $10 million for
the program. ECF No. 22.
6 See Montgomery County, Department of Health and Human Services, COVID-19: Emergency Assistance Relief
Payment (EARP), https://www.montgomerycountymd.gov/HHS/RightNav/Coronavirus                 EARP.html (last visited
May 25, 2020) (hereinafter "EARP Website").

                                                            2
           Case 8:20-cv-01212-PJM Document 33 Filed 05/29/20 Page 3 of 13



          The County Department of Health and Human Services, which administers the program,

will be implementing it in three phases. Id. In Phase 1, which Defendants report is now complete,

approximately $1 million was distributed to eligible residents who were existing enrollees in the

County's    Care for Kids program.7 Id. Phase 2 has either recently begun or is set to begin

imminently.8 In this phase, non-profit organizations will collaborate with the County to identify

individuals eligible to receive EARP payments. In Phase 3, as to which no specific timetable has

been identified, residents may apply directly to DHHS for EARP funds. /d. Defendants anticipate

that the full $10 million appropriation will be distributed by the first week of June 2020. See ECF

No. 22; Transcript of Oral Argument at 5 (May 15,2020) (ECF No. 21).

          Plaintiffs ask the Court, before the money is depleted, to issue a'Temporary Restraining

Order blocking the County's distribution of EARP funds to "unlawfully present aliens." See ECF

No. 12.

                                                      II.

          To obtain a temporary restraining order enjoining the County's implementation of the

EARP, Plaintiffs must make a clear showing that (1) they are likely to succeed on the merits; (2)

they will suffer irreparable harm; (3) the balance of equities favors their position; and (4) the relief

they seek is in the public interest. See Winter v. Natural resources Defense Council, Inc., 555 U.S.

7, 20 (2008); see also The Real Truth About Obama, Inc. v. FEC, 575 F.3d 342, 346 (4th Cir.

2009), vacated and remanded on other grounds, 559 U.S. 1089 (2010). "Each of these four factors

must be satisfied." Mountain Valley Pipeline, LLC v. W Pocahontas Props. Ltd. P'ship, 918 F.3d



7 According to the County's website, Care for Kids "is a health care program that provides access to health care
services for uninsured children in Montgomery County." Montgomery County, Department of Health and Human
Services, "Medical Care for Uninsured Children (Care for Kids),"https:llwww.montgomerycountymd.gov/HHS-
Program/Program.aspx?id=PHS/PHSMedCareforUninsChildrenCareForKids-P1703.html            (last visited May 25,
2020).
8 See EARP Website.



                                                       3
          Case 8:20-cv-01212-PJM Document 33 Filed 05/29/20 Page 4 of 13



353,366 (4th Cir. 2019); The Real Truth About Obama, 575 F.3d at 346. However, "[i]n exercising

their sound discretion, courts of equity should pay particular regard for the public consequences

in employing the extraordinary remedy of injunction." Winter, 555 U.S. at 24 (quoting Weinberger

V.   Romero-Barcelo,     456 U.S. 305, 312 (1982)) (emphasis added).

         Courts are cautioned to "not impose an injunction lightly," Cantley v. W V Reg '1Jail &

Corr. Facility Auth., 771 F.3d 201, 207 (4th Cir. 2014), since "it is an extraordinary remedy

involving the exercise of a very far-reaching power" that "is to be applied only in the limited

circumstances which clearly demand it," id. (quoting Centro Tepeyac v. Montgomery Cnty., 722

F.3d 184, 188 (4th Cir. 2013) (en banc)).

         With these standards in mind, the Court considers Plaintiffs' Motion.

          A. Likelihood of Success on the Merits

          Plaintiffs assert that the EARP will provide financial assistance to unlawfully present aliens

in violation of 8 U.S.C.        S   1621. Indeed, as they see it, the program's eligibility criteria appear

designed so that unlawfully present aliens will be the primary recipients of the cash payments. See

ECF No. 12, p. 3.

          Subsection (a) of     S   1621 states that, generally, unlawfully present aliens are "not eligible

for any State or local public benefit." 8 U.S.C.                S   1621(a); see also Mayor and City Council of

Baltimore v. Trump, 416 F.Supp.3d 452, 498 (D. Md. 2019) ("Section                                1621 provides that

immigrants who lack lawful status are not eligible for any State or local public benefit").9 Sub-

section (c) broadly defines a "State or local public benefit" to include "any grant, contract, loan ...




9 The full text of 8 U.S.C. ~ 1621(a) reads: "Notwithstanding any other provision of law and except as provided in
subsections (b) and (d), an alien who is not (1) a qualified alien (as defined in section 1641 of this title), (2) a
nonimmigrant under the Immigration and Nationality Act [8 U.S.C. ~ 1101 et seq.], or (3) an alien who is paroled into
the United States under section 212(d)(5) of such Act [8 U .S.c. ~ 1182( d)(5)] for less than one year, is not eligible for
any State or local public benefit (as defined in subsection (c))."

                                                            4
           Case 8:20-cv-01212-PJM Document 33 Filed 05/29/20 Page 5 of 13



retirement, welfare, health, disability, public or assisted housing, postsecondary education, food

assistance, unemployment benefit, or any other similar benefit for which payments or assistance

are provided to an individual, household, or family eligibility unit by an agency of a State or local

government or by appropriated funds of a State or local government." 8 U.S.C.             S   1621(c)(l)(A)-

(B).

        Defendants do not argue that the EARP is excluded from the definition of "State or local

public benefit." 8 U.S.C.     S 1621(c).   It is hard to see how it could be. Nor have Defendants asserted

that the program fits within one ofthe enumerated exceptions listed in 8 U.S.C.          S    1621(b), which

include: "[a ]ssistance for health care items and services that are necessary for the treatment of an

emergency medical condition",          "[s]hort-term,       non-cash, in-kind emergency disaster relief,"

"[p ]ublic health assistance for immunizations with respect to immunizable diseases and for testing

and treatment of symptoms of communicable diseases," and certain "[p ]rograms, services, or

assistance (such as soup kitchens, crisis counseling and intervention, and short-term shelter)

specified by the Attorney GeneraL."          8 U.S.C.   S 1621(b).
        Notably, although several of 8 U.S.C.            S   1621(b)'s exceptions pertain to public health

emergencies, none appear to permit direct cash assistance.

        Instead, Defendants' assert that the EARP 'meets the requirements of subsection (d) of the

section to the effect that:

        A State may provide that an alien who is not lawfully present in the United States
        is eligible for any State or local public benefit for which such alien would otherwise
        be ineligible under subsection (a) only through the enactment of a State law after
        August 22, 1996, which affirmatively provides for such eligibility.

8 U.S.C.    S   1621(d); see also Texas v. Us., 809 F.3d 134, 148-49 (5th Cir. 2015), aff'd, 136 S.Ct.

906 (2016) ("Unlawfully present aliens are generally not eligible to receive ... state and local public

benefits unless the state otherwise provides").


                                                        5
            Case 8:20-cv-01212-PJM Document 33 Filed 05/29/20 Page 6 of 13



           The parties agree that the Maryland General Assembly has had no direct role whatsoever

in the EARP. In fact, the County's resolutions make no mention of any state authorization. See

ECF No. 17-1; n. 4, supra. The County's own press release describes the initiative as "based on

actions by County Executive Marc EIrich and the County Council."!O

           Defendants claim that the resolutions passed by the County Council nonetheless meet the

criteria of 8 U.S.C.       S   1621(d) because, in approving them, the Council was acting pursuant to

authority delegated to it by the General Assembly. Their argument is based on the interplay of

Maryland's Home Rule Amendment, Article XI-A of the Maryland Constitution, and the Express

Powers Act, Md. Local Gov't Code Ann.            S 10-206,   which they submit authorize county councils

to approve legislation that "may aid in maintaining the peace, good government, health, and

welfare of the county." The Council, they say, was tantamount to the General Assembly when it

funded the EARP. Oral Argument Tr. at 15-16.

           This argument is certainly open to challenge. Maryland's Home Rule Amendment instructs

that county councils "shall have full power to enact local laws." Md. Const., art. XI-A,             S   3

(emphasis added). The Express Powers Act clarifies that "[a] County council may pass any

ordinance, resolution, or bylaw not inconsistent with State law," drawing a clear distinction

between local and State law. Md. Local Gov't Code Ann.               S   10-206(a) (emphasis added). The

Maryland Court of Appeals has said that a "local law ... applies to only one subdivision ... and

pertains only to a subject of local importance." Tyma v. Montgomery County, 801 A.2d 148, 154

(Md. 2002). One indication of the local nature of the EARP is that it expressly limits eligibility to

"Montgomery County residents" who "provide a valid Montgomery County address."!!




10   See Apr. 27, 2020 Press Release.
11   See EARP Website.

                                                      6
          Case 8:20-cv-01212-PJM Document 33 Filed 05/29/20 Page 7 of 13



         Moreover, it seems that Congress well understood the distinction between State and local

law when it enacted the Personal Responsibility and Work Opportunity Reconciliation Act of 1996

S 411,   Pub. L. No. 104-193     S 411,   110 Stat. 2268, codified in part as 8 U.S.C.        S 1621.   Subsection

(d) of 8 U .S.C.   S   1621 provides for possible eligibility of a "State or local public benefit ... only

through the enactment of a State law." 8 U.S.C.                 S   1621(d) (emphasis added). Importantly,

legislative history confirms that Congress did not intend for local laws to satisfy subsection (d)'s

exception:

         Laws, ordinances, or executive orders passed by county, city or other local officials will
         not allow those entities to provide benefits to illegal aliens. Only the affirmative enactment
         of a law by a State legislature and signed by the Governor after the date of enactment of
         this Act, that references this provision, will meet the requirements of this section.

H.R. Rep. 104-725, 2d Sess., p. 383 (1996). Many courts across the country have embraced this

analysis. See Florida Bd. of Bar Examiners re Question as to Whether Undocumented Immigrants

are Eligible for Admission to the Fla. Bar, 134 So. 3d 432, 435 (Fla. 2014) ("The plain language

of the statute and case law indicate that the phrase 'enactment of a State law' requires a state

legislature to address this appropriations-related           issue and pass legislation, which the governor

must either approve or permit to become the law of the State"); Martinez v. Regents of U of Cal.,

241 P.3d 855 (Cal. 2010) (finding a statute passed by the State Legislature that qualified unlawful

aliens for in-state college tuition complied with 8 U.S.C.             S   1621(d)'s requirements); Kaider v.

Hamos, 975 N.E.2d 667 (Ill. App. Ct. 2012).

         In the alternative, Defendants assert that 8 U.S.C.         S 1621(d)   unconstitutionally violates the

anti-commandeering doctrine derived from the 10th Amendment of the Bill of Rights.                      12   See ECF




12 The anti-commandeering    doctrine under the Tenth Amendment holds that the Federal Government cannot force
States to adopt or to enforce federal law in ways that go to the heart of their independent sovereignty. The doctrine
has been referred to in recent cases involving legalized sports betting, sanctuary cities, and state regulation of
marijuana. See, e.g., Murphy v. National Collegiate Athletic Ass'n, 138 S.Ct. 1461, 1475 (2018) ("The

                                                         7
          Case 8:20-cv-01212-PJM Document 33 Filed 05/29/20 Page 8 of 13



No. 17. This argument raises complex issues of evolving law. For present purposes what is

important is that is not suited for ruling in connection with an expedited motion for a Temporary

Restraining Order. See Trump v. Int'l Refugee Assistanc'e Project, 137 S. Ct. 2080, 2087 (2017)

("The purpose of such interim equitable relief is not to conclusively determine the rights of the

parties, but to balance the equities as the litigation moves forward") (citation omitted); Roe v. Dep't

of Defense, 947 F.3d 207,231           (4th Cir. 2020). The 10th Amendment issue, in addition to any

challenges to Plaintiffs' standing,13 will be adjudicated when the Court considers the full merits of

the case. See ECF No. 20 (Court Order setting expedited briefing schedule).

         Based on an analysis of the federal statute alone, the Court concludes that Plaintiffs have

demonstrated a strong likelihood of success on the merits.

         That said, however, as the Supreme Court has made clear, an injunction "does not follow

from success on the merits as a matter of course," Winter, 555 U.S. at 32 (citing Romero-Barcelo,

456 U.S. at 313 ("a federal judge sitting as chancellor is not mechanically obligated to grant an

injunction for every violation of law"), and courts "should pay particular regard for the public

consequences in employing the extraordinary remedy of injunction," id. at 24; Nat 'I Audubon

Soc yv. Dep't of Navy, 422 F.3d 174,201 (4th Cir. 2005). The Court, therefore, turns to the other

factors relevant to the issuance of a Temporary Restraining Order.

         B. Irreparable Harm

         It seems clear that Plaintiffs would be irreparably harmed in the absence of a court order

enjoining Defendants' continued implementation of the EARP insofar as unlawfully present aliens




anticommandeering doctrine ... is simply the expression of a fundamental structural decision incorporated into the
Constitution, Le., the decision to withhold from Congress the power to issue orders directly to the States").
13 Defendants have not argued, either in their Response or at Oral Argument, that Plaintiffs lack standing. Therefore,
for the purposes of ruling on the Motion for Temporary Restraining Order, the Court assumes Plaintiffs have satisfied
the applicable standard for standing.

                                                          8
         Case 8:20-cv-01212-PJM Document 33 Filed 05/29/20 Page 9 of 13



may be beneficiaries. At least $1 million has already been disbursed, presumably some of which

went to unlawfully present aliens, and the County expects to distribute the remaining balance of

program's $10 million by the first week of June, again with presumably additional payments going

to unlawfully present aliens. See ECF No. 22; Oral Argument Tr. at 4-5. Thus, even if Plaintiffs

were to ultimately prevail on the merits, there is no expectation that funds could somehow be

recuperated by taxpayers once disbursed. See also Mountain Valley Pipeline, 918 F.3d at 366

("economic damages may constitute irreparable harm where no remedy is available at the

conclusion of litigation").

        c.   Balance of Equities and Public Interest

        The remaining factors - the balance of equities and the public interest - merge when the

government is a party. Nken v. Holder, 556 U.S. 418, 435 (2009); Roe v. Dep't of Defense, 947

F.3d at 230.

        As far as the equities are concerned, Plaintiffs assert that the continued expenditure of

EARP funds will not only lead to the pay-out of unrecoverable funds; it will result in an increase

in their County taxes in general. While, by the parties' own estimates, Plaintiffs Bauer and Jurgena

would only see modest increases in their property taxes, perhaps a one-year increase of$20 to $30

each, that suffices to qualify for cognizable harm.14

        For their part, Defendants describe the EARP's financial assistance as "life-saving." Oral

Argument Tr. at 24. This may well be true. The COVID-19 pandemic is a genuine "public health

crisis" that poses "dire health risks." Republican Nat'l Comm. v. Democratic Nat'l Comm., 140 S.

Ct. 1205, 1208 (2020) (Ginsburg, J., dissenting). The public health emergency has brought on a




14 At Oral Argument, the parties estimated the potential fiscal impact on each plaintiff to be approximately $ 11.50.
See Oral Argument Tr. at 24. However, that estimate was based upon the understanding that the County appropriated
$5 million for the EARP, not the $10 million Defendants have since informed the Court. See ECF No. 22.

                                                          9
        Case 8:20-cv-01212-PJM Document 33 Filed 05/29/20 Page 10 of 13



severe economic crisis. See, e.g., Heather Long and Andrew Van Dam, Us. Unemployment Rate

Soars to 14.7 percent, the Worst Since the Depression Era, The Washington Post, May 8, 2020.

The program's target beneficiaries - whose annual incomes are below 50% of the federal poverty

level- were almost certainly experiencing severe economic hardship even prior to the coronavirus

pandemic. But with abundant certainty, the pandemic has exacerbated their financial straits.15

Without the monetary assistance of the EARP, Defendants argue, eligible residents will be left to

struggle to maintain their homes, to purchase necessities, and to put food on their tables. See Oral

Argument Tr. at 21.

        Plaintiffs say they are not unsympathetic to the plight of all, but assert that there are

mechanisms other than direct cash payments through which the County could provide assistance

to potential EARP beneficiaries, assistance that would comply with 8 U.S.C. ~ 1621. They identify

at least one non-profit organization operating within Montgomery County said to be already

providing cash assistance to those in need, the implication being that the $500 per individual and

up to $1,450 per family of the EARP could be matched by this and similar organizations. See Oral

Argument Tr. at 27. In sum, without minimizing the scope of the pandemic, Plaintiffs suggest that

the potential impact to EARP-eligible residents is not as dire as Defendants claim.

        The Court believes that, for its intended beneficiaries (however numerous the class of

unlawfully present residents may be), the financial assistance is of critical importance. The

pandemic has caused undeniable hardship, while at the same time it is hardly guaranteed that those

eligible to benefit from the EARP could, at least in the short term, receive comparable relief

through other sources. The Court finds that the balance of equities tips in Defendants' favor.




i5 See, e.g., Chris Wilson, These Graphs Show How COVID-19            Is Ravaging New York City's Low-Income
Neighborhoods, Time, Apr. 15,2020 (available at https://time.com/5821212/coronavirus-Iow-income-communitiesI).

                                                      10
        Case 8:20-cv-01212-PJM Document 33 Filed 05/29/20 Page 11 of 13



        Insofar as the public interest is concerned, Plaintiffs go beyond arguing the relative

financial impact of the EARP on taxpayers if the program is permitted to go forward and on the

intended beneficiaries if it is blocked. Plaintiffs' broader argument is that by providing funds to

unlawfully present aliens, County officials are failing to adhere to federal law. See, e.g., Oral

Argument Tr. at 24-25. Such adherence is obviously of fundamental importance. See League of

Women Voters o/US. v. Newby, 838 F.3d 1, 12 (D.C. Cir. 2016).

        But there is an overarching problem that makes it difficult to evaluate the countervailing

considerations to Plaintiffs' abstract rule of law argument.

        The problem is that Defendants have not provided nor can they (so they say) provide even

a rough estimate of the number of unlawfully present aliens who are eligible for the cash payments

of the EARP. See Oral Argument Tr. at 32-33, 37. To date, the County has never asked EARP

applicants their legal status, nor indeed does it seem inclined to do so. Id. at 5. Further complicating

matters is the challenge of defining precisely who meets the statutory definition of an "unlawfully

present alien." See id. at 20; 8 U.S.c.          S   1621(a); see also 8 U.S.C.        S   1641(b); Ava Ayers,

Immigrants and Public Benefits: What Must States and Localities Provide? (And When Do They

Have a Choice ?), Gov't L. Ctr. at Albany L. Sch., JuI. 31, 2018, at 2. In sum, it remains conjectural

as to how many Montgomery County residents would in fact be impacted by enjoining the EARP

in whole or in part. Given that circumstance, and having deferred consideration of Defendants'

Constitutional argument, supra, the Court is unable to conclude with any degree of confidence that

the public interest in upholding the rule of law would better served temporarily by granting the

Motion or denying it.16




16 In their pleadings on the merits, the parties are requested to indicate specifically who they would or would not
consider an "unlawfully present alien" and how, if Plaintiffs prevail on the merits, the County should undertake to
determine who is or is not in that category.

                                                        11
       Case 8:20-cv-01212-PJM Document 33 Filed 05/29/20 Page 12 of 13



       To recap:

       While Plaintiffs have demonstrated that they are likely to succeed on the merits and that

they will suffer irreparable harm absent an injunction, they have not shown that the balance of

equities or the public interest favor their cause. It cannot be said, therefore, that Plaintiffs have

made a '.'clear showing" that they are entitled to a temporary restraining order. Winter, 555 U.S. at

22 (citing Mazurekv. Armstrong, 520 U.S. 968, 972 (1997)).

       This, however, does not end the inquiry.

                                                III.

       "[A] court should mold its decree to meet the exigencies of the particular case." Roe v.

Dep't of Defense, 947 F.3d at 231. Indeed, "[c]rafting a preliminary injunction is an exercise of

discretion and judgment, often dependent as much on the equities of a given case as the substance

of the legal issues it presents." Id. (quoting Trump v. Int'! Refugee Assistance Project, 137 S. Ct.

2080, 2087 (2017). Because "[t]he purpose of a preliminary injunction is merely to preserve the

relative positions of the parties until a trial on the merits can be held," the Court needs to ensure

that an ultimate resolution on the merits will be possible. University of Tex. v. Camenisch, 451

U.S. 390, 395 (1981). Accordingly, in the present case it seems only sensible that a reasonable

quantity of money remaining in the EARP's coffers should be reserved pending a decision of the

case on the merits.

        Plaintiffs do not seek the dissolution of the EARP in its entirety, only prohibition of the

distribution of EARP funds to unlawfully present aliens. But since it is clear that at least some

eligible residents will not be unlawfully present aliens as defined by 8 U.S.C.   S 1621, a substantial
quantity offunds must remain available for Defendants' continued implementation of the program.




                                                  12
,   .
               Case 8:20-cv-01212-PJM Document 33 Filed 05/29/20 Page 13 of 13



               With this in mind and to ensure that that an appropriate amount of money remains

        undistributed so that the case may be effectively resolved after full airing of the issues on the

        merits, the Court will require Defendants to set aside twenty-five percent (25%) of the funds

        remaining in the program. Accordingly, Plaintiffs' Motion for Temporary Restraining Order is

        DENIED, on the condition that Defendants preserve at least twenty-five percent (25%) of the

        remaining EARP funds, pending further order of the Court.

               A separate Order will ISSUE.




                                                            P TER J. MESSITTE
                                                             STATES DISTRICT JUDGE


        May 29, 2020




                                                       13
